Citation Nr: 0400223	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to apportionment of the veteran's VA pension 
benefits.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran had active military service from May 1962 to May 
1966.  The appellant is the veteran's estranged spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision prepared in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO denied apportionment to 
the appellant of the veteran's pension benefits.  

Further development to obtain more compete information 
regarding the veteran's and appellant's monthly income and 
expenses is required.

The record before the Board also reveals that the procedural 
requirements pertaining to simultaneously contested claims 
have not been met in this case, in that there is no record 
that the veteran was provided with a copy of the appellant's 
substantive appeal (VA Form 9) or the substance of that 
appeal, or a copy of the October 2002 Statement of the Case 
(SOC).

A claim for an apportionment is a "contested claim" subject 
to special procedural requirements.  For instance, if the 
apportionment claim is simultaneously contested, all 
interested parties are to be specifically notified of any 
action taken by the agency of original jurisdiction, of the 
right and time limit for initiating an appeal, and of the 
right to present testimony at a hearing and to be 
represented.  38 U.S.C.A. § 7105A(a); 38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement, all interested 
parties are to be furnished with a copy of the statement of 
the case.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101.  When 
a substantive appeal is filed, its content is to be furnished 
to the other contesting parties to the extent that it 
contains information that could directly affect the payment 
or potential payment of the benefit that is the subject of 
the contested claim.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 
19.102.  Remand is required for compliance with contested 
case procedures, to include all required notifications to the 
veteran and to provide him with an opportunity to present 
argument on the allegations raised in the statements.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The veteran should be provided a 
copy of the October 2002 SOC and 
informed of the content of the 
appellant's substantive appeal to 
the extent that it contains 
information that could directly 
affect the payment or potential 
payment of the benefit that is the 
subject of the contested claim.  He 
should be provided an opportunity to 
respond thereto.  The claims file 
should be reviewed to ensure that 
all contested claims procedures have 
been followed.  

2.  The RO should ask the veteran 
and the appellant to complete and 
return Financial Status Reports (VA 
Form 5655).  Enclose two copies of 
the form with each request.  Also 
send each a VA Form 21-4138 and 
request that each provide the 
following information:
?	Name of any dependents living in 
his/her household.
?	Monthly income from all sources 
except VA benefits.
?	A list of assets.
?	An itemized list of average 
monthly expenses, such as rent, 
food, utilities, insurance, 
medical expenses, etc.
?	A list any of special needs.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
appellant, the veteran, and 
representative, if any, should be 
furnished a supplemental statement 
of the case and given the 
opportunity to respond thereto.

Either party has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


